Title: Editorial Note: Bill to Establish a Government for the Territory of Columbia
From: 
To: 


            The Residence Act of 1790 gave Congress until 1800, when the government moved to the Federal City, to decide what form its exclusive jurisdiction over the seat of the federal government, as enumerated in the U.S. Constitution, would take, or if the right would be exercised at all. In his 22 Nov. 1800 address to Congress, President Adams reminded the legislators “to consider whether the local powers over the district of Columbia” vested in them by the Constitution should be “immediately exercised.” The Federalists in Congress decided in the affirmative. On 23 Jan. 1801, Henry Lee of Virginia introduced an encompassing bill for the “government of the District of Columbia,” printed in the National Intelligencer on 30 Jan. It called for a bicameral legislature and a governor appointed by the president with the consent of the Senate. Voting by free, white male citizens was limited to those who were “seized of an estate for life,” owned 10 acres of land within the district, or had a lot with a house built on it. Electors chosen by the voters would appoint the members of the district’s senate. Fearing that there would not be enough time for the passage of Lee’s plan or that it would be defeated, his colleagues, in the end, backed a more limited Senate bill. Approved 27 Feb. 1801, the “Act concerning the District of Columbia,” later known as the Organic Act, divided the Federal District into Alexandria and Washington counties and set up a court system for both, to which the president appointed officers, including U.S. judges, a marshal and attorney, and justices of the peace (U.S. Statutes at LargeRichard Peters, ed., The Public Statutes at Large of the United States … 1789 to March 3, 1845, Boston, 1855–56, 8 vols., 1:130; 2:103–8; JSJournal of the Senate of the United States, Washington, D.C., 1820–21, 5 vols., 3:106–7; JHRJournal of the House of Representatives of the United States, Washington, D.C., 1826, 9 vols., 3:771; JEPJournal of the Executive Proceedings of the Senate of the United States … to the Termination of the Nineteenth Congress, Washington, D.C., 1828, 3 vols., 1:387–90; Kenneth R. Bowling and Donald R. Kennon, eds., Establishing Congress: The Removal to Washington, D.C., and the Election of 1800 [Athens, Ohio, 2005], ix–x, 39–55). For an analysis of Lee’s bill and Federalist support for the congressional assumption of jurisdiction over the District of Columbia, see William C. diGiacomantonio, “‘To Make Hay while the Sun Shines’: D.C. Governance as an Episode in the Revolution of 1800,” in same. For Republican arguments against assuming jurisdiction, see AnnalsAnnals of the Congress of the United States: The Debates and Proceedings in the Congress of the United States … Compiled from Authentic Materials, Washington, D.C., Gales & Seaton, 1834–56, 42 vols., 10:868–9, 991–2, 996–7.
            It is not clear when Jefferson began to draw up his own bill to establish a government for the Territory of Columbia, but before 7 Dec. he gave John Thomson Mason, U.S. attorney for the District of Columbia, a version of it to review and copy. On that day, Mason notified TJ that he had completed the task, making “some few alterations,” which TJ evidently agreed with because they were incorporated into the bill (see Document II). Mason probably delivered the draft of the bill in his hand to a committee appointed by the House of Representatives on 8 Dec. “to inquire whether any, and, if any, what, alterations or amendments may be necessary in the existing Government and laws of the District of Columbia.” Richard Sprigg, Jr., of Maryland and Richard Brent of Virginia headed the seven-member committee. On 26 Jan. 1802, Sprigg presented a bill “for establishing the Government of the Territory of Columbia.” Consisting of 15 sections, the bill closely followed TJ’s draft, with many sections taken verbatim. The bill was published by the House of Representatives and appeared in the National Intelligencer on 5 Feb. On the same day Sprigg introduced the bill, however, the House received a memorial from the inhabitants of Alexandria concerning a “plan of government for the District of Columbia.” They protested “that any scheme of a subordinate legislature and executive, by which the whole district shall be united under one and the same government, will be found inconvenient, disagreeable, injurious and expensive.” The memorialists argued that the “diversity of the views and employments of the citizens of Georgetown, Washington and Alexandria, is so great, that no subordinate legislature can be expected to give general satisfaction; hence would arise much schism.” When the House debated the bill on 29 Mch., Joseph H. Nicholson argued against it, noting that the expense of the proposed government “would prove very oppressive” and that the people of the district were “very generally averse to it.” On that day the House voted to postpone consideration of the bill until the next session (JHRJournal of the House of Representatives of the United States, Washington, D.C., 1826, 9 vols., 4:7, 70; AnnalsAnnals of the Congress of the United States: The Debates and Proceedings in the Congress of the United States … Compiled from Authentic Materials, Washington, D.C., Gales & Seaton, 1834–56, 42 vols., 11:463, 1095–6; A Bill, For establishing the Government of the Territory of Columbia [Washington, D.C., 1802; Shaw-ShoemakerRalph R. Shaw and Richard H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819, New York, 1958–63, 22 vols., No. 3222]; Memorial and Remonstrance of Sundry Inhabitants of the County and Town of Alexandria, in the District of Columbia. 26th January, 1802 [Washington, D.C., 1802; Shaw-ShoemakerRalph R. Shaw and Richard H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819, New York, 1958–63, 22 vols., No. 3333], 3–4).
            Anxious that Congress would not pass the territorial bill for the District of Columbia, Mason in mid-March thought about introducing legislation confined to the city of Washington. Late in the session, Congress passed an act incorporating Washington, with a mayor appointed by the president and a 12-member council, divided into two chambers, “elected annually, by ballot, in a general ticket, by the free white male inhabitants of full age” who had resided in the city for 12 months and had paid taxes. TJ signed the legislation on 3 May 1802. On that day he also signed a bill that further defined the 1801 act concerning the District of Columbia, giving the circuit courts in Washington and Alexandria counties the power to proceed in common law and chancery causes and to grant licenses for businesses; appropriating funds to build a jail; empowering Georgetown to tax its residents for paving streets and other improvements; and authorizing the president to form, and appoint officers for, a militia in Washington and Alexandria counties (U.S. Statutes at LargeRichard Peters, ed., The Public Statutes at Large of the United States … 1789 to March 3, 1845, Boston, 1855–56, 8 vols., 2:193–7; Bryan, National CapitalWilhelmus B. Bryan, A History of the National Capital from Its Foundation through the Period of the Adoption of the Organic Act, New York, 1914–16, 2 vols., 445–6; Mason to TJ, 14 Mch. 1802).
            On 10 Feb. 1803, Virginia congressman Philip R. Thompson introduced another bill for “establishing the Government of the Territory of Columbia.” While the measure still included several sections from TJ’s draft bill, there were significant changes. The legislature included not one but two chambers, a senate and house of representatives, and the position of governor was eliminated, with the executive power instead “vested in the President of the United States.” Eligibility requirements were added for candidates for office. The bill also included a section which restrained the legislature of the territory of Columbia “from passing any law for building a bridge or bridges over the Potomac river, or the Eastern branch, or from doing any other act or thing, which may in any way obstruct, impede, or injure the navigation of the said rivers.” In the same section, the legislature was “restrained from passing any law to raise money from one county to make or repair roads, highways or bridges, in any other county but that from which such money” was levied. Instead of passing this bill, Congress, in February 1804, amended and extended the May 1802 act for the incorporation and governance of the city of Washington (JHRJournal of the House of Representatives of the United States, Washington, D.C., 1826, 9 vols., 4:332; A Bill For establishing the Government of the Territory of Columbia [Washington, D.C., 1803; Shaw-ShoemakerRalph R. Shaw and Richard H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819, New York, 1958–63, 22 vols., No. 5219]; U.S. Statutes at LargeRichard Peters, ed., The Public Statutes at Large of the United States … 1789 to March 3, 1845, Boston, 1855–56, 8 vols., 2:254–5).
          